Action to recover damages for personal injuries sustained by plaintiff as the result of defendant’s negligence. Plaintiff, engaged in loading crates of farm produce on a truck drawn up at the curb, was standing at the back of the truck and facing it. While in that position he was struck by defendant’s motor truck and his left leg crushed by its rear right wheel. Appeal from judgment in plaintiff’s favor. Judgment reversed on the facts and a new trial granted, costs to appellant to abide the event, unless within ten days from the entry of the order herein the respondent stipulate to reduce the verdict to the sum of $45,000, in which event the judgment as so modified is affirmed, with costs to respondent. Present -— Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ.